DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 04, 2021.  Claims 1 – 20 are pending and examined below.

Response to Arguments
Applicant’s response arguments, with regards to claims 1 - 20, filed on March 04, 2021 are moot in view of the new grounds of rejection under the combination of Kawasaki, in view of Hiroshi, Sato, Fischer, Tuononen, and Huang which are necessitated by Applicant’s amendments.

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 12, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0270373 to KAWASAKI et al. (herein after “Kawasaki") in view of Foreign Patent No. JP 2003/252191 A to HIROSHI et al. (herein after “Hiroshi"), in view of U.S. Patent Application Publication No. 2020/0357283 A1 to SATO et al. (herein after “Sato").

As to Claim 1,
a vehicular road type recognition system (see Figs. 1 - 6, ¶0066, and ¶0073 - ¶0078.  In particular, see ¶0078, Kawasaki teaches where a  vehicle 40 uses its vehicle speed sensor to inform the road shape recognition apparatus 20 wherein it then recognizes that vehicle 40 is traveling 1) on S-shaped curve type of roads, and 2) traveling on road types in a mountainous area”), comprising: 
one or more sensors, to produce data relating to road condition (see ¶0066); and 
one or more processors configured.  (See ¶0024, 'The road shape recognition apparatus 20 is configured as a computer that includes a central processing unit (CPU), a memory, and the like.”)

However, Kawasaki’s vehicle road recognition system does not teach, or suggest analyzing the data relating to road condition from the one or more sensors; and 
determining, based on the analyzing including analysis of tire pressure fluctuations or wheel torque versus wheelspin, an estimate or correction of at least one of: 
a vehicle range, a vehicle maximum safe speed, or a vehicle braking distance.

To that end, Hiroshi and Sato are introduced to combine with Kawasaki’s vehicle road recognition system to cure the gaps that Kawasaki has in disclosing the claimed invention.


Hiroshi teaches analyzing the data relating to road condition from the one or more sensors.  (See Figs. 1 - 3, 6, and ¶0005 - ¶0010.  In particular, see Figs. 1, and 3.  See ¶0002, "The road surface friction coefficient is estimated by detecting the pressure fluctuation level in a predetermined frequency band of the pressure fluctuation spectrum.  See ¶0005, road surface condition estimation device according to claim 1 of the present invention detects a wheel provided with a Helmholtz resonance sound absorber and a tire internal pressure attached to the tire air chamber side of the wheel."  See ¶0017, "road surface condition estimation device 20 having... the valve fixed type pressure sensor unit 10, the pressure sensor 11 and the pressure sensor circuit 12 detect the pressure fluctuation of the gas filled in the running tire, and the transmission circuit 13 A / D-converts and compresses the above data.)  
Hiroshi’s road surface condition estimation system further teaches determining, based on the analyzing including analysis of tire pressure fluctuations or wheel torque versus wheelspin.   (See Figs. 1 - 3, 6, and ¶0005 - ¶0010, ¶0017, and ¶0020, In particular, see Figs. 1, and 3.  See ¶0017.  See ¶0020, "the value of the road surface friction coefficient is estimated from the fluctuation information of the tire internal pressure detected by the pressure sensor 11 and displayed on the µ display 31)

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the onboard tire pressure fluctuation data acquisition and analytics system, as taught by Hiroshi, thereby facilitating vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

Sato’s work presents a vehicle-to-vehicle data sharing and processing system, wherein data is shared between moving objects on the basis of at least one of a distance between moving objects.  The system comprises road recognition, which Sato denotes as his situation recognition unit 202, that detects the situation around the vehicle (see Figs. 1- 4, and ¶0117, “"The situation around the vehicle 10A to be recognized includes, for example, the type and position of a surrounding still object, the type, position, and movement (e.g., speed, acceleration, movement direction, and the like) of a surrounding movable object, the configuration of a surrounding road, the state of the road surface, surrounding weather, temperature, humidity, brightness, and the like”), and vehicle information which additionally. (See ¶0129, "the vehicle information includes... control information of the vehicle... speed, acceleration, braking... the vehicle 
Sato further teaches determining, estimating or correction of at least one of:  a vehicle range, a vehicle maximum safe speed, or a vehicle braking distance.  (See Figs. 3, 11 - 12, and ¶0115, ¶0117, ¶0126, ¶029, ¶0148, and ¶0169.   In particular, see ¶0117, "The situation around the vehicle 10A to be recognized includes, for example, the type and position of a surrounding still object, the type, position, and movement (e.g., speed, acceleration, movement direction, and the like) of a surrounding movable object, the configuration of a surrounding road, the state of the road surface, surrounding weather, temperature, humidity, brightness, and the like."  See ¶0129, "the vehicle information includes... control information of the vehicle... speed, acceleration, braking... the vehicle information includes...  tire air pressure, maintenance situation, a coefficient of friction between a tire and a road."  Emphasis added.  Sato teaches road recognition per road features acquired through the situation of the vehicle 10 A.  See ¶0148.  See ¶0169, "the stopping distance of the 10A vehicle is calculated by the sum of a free running distance and a braking distance on the basis of the speed of 10A the vehicle."  Sato uses the situation of the vehicle to calculate the braking distance based on the maximum allowable speed, which is influenced by the situation of the vehicle, including but not limited in particular, to friction of the road surface, in order to avoid collision with obstacles and / or other vehicles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the road surface condition and vehicle data acquisition system, as taught by Sato (see 

As to Claim 3,
Modified Kawasaki substantially discloses the vehicular road type recognition system of claim 1.  
However, Kawasaki does not teach, or suggest the one or more sensors comprise an in-tire pressure sensor; and 
the analyzing comprises detecting road irregularities based on changes in tire pressure from the in-tire pressure sensor.

Sato, on the contrary, teaches an in-tire pressure sensor (see ¶0129), and wherein the analyzing comprises detecting road irregularities based on changes in tire pressure from the in-tire pressure sensor where the vehicle control system can likewise detect changes in coefficient of friction, and the resultant deltas in fuel efficiency.  (See Figs. 1 – 4, and ¶0115 - ¶0129, “In Step S5, the situation recognition unit 202 acquires various pieces of data and signals…from each unit of the vehicle control system 100… In Step S6, the situation recognition unit 202 performs processing of recognizing the situation of the vehicle… for example,…the configuration of a surrounding road, the state of the road surface… furthermore,.. vehicle information is shared… The vehicle 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the tire pressure analytics system, as taught by Sato, in order to efficiently extend vehicle range.  Doing so facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

As to Claim 10, 
While Kawasaki discloses a computer that comprises a central processing unit and a memory where a program is stored and executed to perform vehicular road type recognition, he does not teach a tangible, non-transitory, computer-readable media.
Kawasaki also fails to disclose a vehicular road type recognition system receiving data relating to road condition from one or more sensors of a vehicle; 
analyzing the data relating to road condition from the one or more sensors: and 
determining, based on the analyzing including analysis of tire pressure fluctuations or wheel torque versus wheelspin, an estimate or correction of at least one of:
a vehicle range, a vehicle maximum safe speed, or a vehicle braking distance.


Hiroshi’s road surface condition estimation system further teaches determining, based on the analyzing including analysis of tire pressure fluctuations or wheel torque versus wheelspin.   (See Figs. 1 - 3, 6, and ¶0005 - ¶0010, ¶0017, and ¶0020, In particular, see Figs. 1, and 3.  See ¶0017.  See ¶0020, "the value of the road surface friction coefficient is estimated from the fluctuation information of the tire internal pressure detected by the pressure sensor 11 and displayed on the µ display 31)

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the onboard tire pressure fluctuation data acquisition and analytics system, as taught by Hiroshi, thereby facilitating vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

Sato’s work presents a vehicle-to-vehicle data sharing and processing system, wherein data is shared between moving objects on the basis of at least one of a distance between moving objects.  The system comprises road recognition, which Sato denotes as his situation recognition unit 202, that detects the situation around the vehicle (see Figs. 1- 4, and ¶0117, “"The situation around the vehicle 10A to be recognized includes, for example, the type and position of a surrounding still object, the type, position, and movement (e.g., speed, acceleration, movement direction, and the like) of a surrounding movable object, the configuration of a surrounding road, the state of the road surface, surrounding weather, temperature, humidity, brightness, and the like”), and vehicle information which additionally. (See ¶0129, "the vehicle information includes... control information of the vehicle... speed, acceleration, braking... the vehicle 
Sato further teaches determining, estimating or correction of at least one of:  a vehicle range, a vehicle maximum safe speed, or a vehicle braking distance.  (See Figs. 3, 11 - 12, and ¶0115, ¶0117, ¶0126, ¶029, ¶0148, and ¶0169.   In particular, see ¶0117, "The situation around the vehicle 10A to be recognized includes, for example, the type and position of a surrounding still object, the type, position, and movement (e.g., speed, acceleration, movement direction, and the like) of a surrounding movable object, the configuration of a surrounding road, the state of the road surface, surrounding weather, temperature, humidity, brightness, and the like."  See ¶0129, "the vehicle information includes... control information of the vehicle... speed, acceleration, braking... the vehicle information includes...  tire air pressure, maintenance situation, a coefficient of friction between a tire and a road."  Emphasis added.  Sato teaches road recognition per road features acquired through the situation of the vehicle 10 A.  See ¶0148.  See ¶0169, "the stopping distance of the 10A vehicle is calculated by the sum of a free running distance and a braking distance on the basis of the speed of 10A the vehicle."  Sato uses the situation of the vehicle to calculate the braking distance based on the maximum allowable speed, which is influenced by the situation of the vehicle, including but not limited in particular, to friction of the road surface, in order to avoid collision with obstacles and / or other vehicles.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the road surface condition and vehicle data acquisition system, as taught by Sato (see 

As to Claim 12,
Modified Kawasaki substantially discloses the computer-readable media of claim 10.
However, Kawasaki does not teach, or suggest, wherein 
the receiving data from one or more sensors of the vehicle comprises receiving data from at least two sensors of differing types, from a set consisting of a camera. an in-tire pressure sensor. a microphone, and an accelerometer.

Huang, on the other hand, teaches a vehicular road type recognition system wherein the receiving data from one or more sensors of the vehicle comprises receiving data from at least two sensors of differing types, from a set consisting of a camera (see ¶0068 -- ¶0082.  In particular see, “traffic/road condition recognition processor 50 detects traffic conditions... derived based on measurements from sensors, such as... camera and DGPS with inter-vehicle communication… The traffic/road condition recognition processor 50 also recognizes road conditions. Road conditions of interest include roadway type, road surface conditions”) and an accelerometer.  (See Figs. 6 - 7, ¶0006, "road condition recognition processor… identify road type, such as rural or urban, road surface condition, such as moderate or rough."  See Figs. 1 - 4, and ¶0053, 

As to Claim 16,
Kawasaki is considered to a method of recognizing road type practiced by a vehicular road type recognition system (see Figs. 1 - 6, ¶0066, and ¶0073 - ¶0078.  In particular, see ¶0078, Kawasaki teaches where a  vehicle 40 uses its vehicle speed sensor to inform the road shape recognition apparatus 20 wherein it then recognizes that vehicle 40 is traveling 1) on S-shaped curve type of roads, and 2) traveling on road types in a mountainous area.)
However, Kawasaki does not teach, or suggest analyzing data relating to road condition from one or more sensors of a vehicle; and 
estimating or correcting, based on the analyzing including analysis of tire pressure fluctuations or wheel torque versus wheelspin, at least one of:
a vehicle range, a vehicle maximum safe speed, or a vehicle braking distance; and 
communicating the estimated at least one of a vehicle range a maximum safe speed or a vehicle braking distance to an operator or occupant of the vehicle.

Hiroshi teaches analyzing the data relating to road condition from the one or more sensors.  (See Figs. 1 - 3, 6, and ¶0005 - ¶0010.  In particular, see Figs. 1, and 3.  See ¶0002, "The road surface friction coefficient is estimated by detecting the pressure 
Hiroshi’s road surface condition estimation system further teaches estimating or correcting, based on the analyzing including analysis of tire pressure fluctuations or wheel torque versus wheelspin.   (See Figs. 1 - 3, 6, and ¶0005 - ¶0010, ¶0017, and ¶0020, In particular, see Figs. 1, and 3.  See ¶0017.  See ¶0020, "the value of the road surface friction coefficient is estimated from the fluctuation information of the tire internal pressure detected by the pressure sensor 11 and displayed on the µ display 31)
Hiroshi teaches determining, based on the analyzing, an estimate or correction (See Figs. 1 - 3, 6, and ¶0005 - ¶0010, ¶0017, and ¶0020, In particular, see Figs. 1, and 3.  See ¶0017.  See ¶0020, "the value of the road surface friction coefficient is estimated from the fluctuation information of the tire internal pressure detected by the pressure sensor 11 and displayed on the µ display 31.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the onboard tire pressure fluctuation data acquisition and analytics system, as taught by Hiroshi, thereby facilitating vehicle control systems and / or operators with more 

Sato’s work presents a vehicle-to-vehicle data sharing and processing system, wherein data is shared between moving objects on the basis of at least one of a distance between moving objects.  The system comprises road recognition, which Sato denotes as his situation recognition unit 202, that detects the situation around the vehicle (see Figs. 1- 4, and ¶0117, “"The situation around the vehicle 10A to be recognized includes, for example, the type and position of a surrounding still object, the type, position, and movement (e.g., speed, acceleration, movement direction, and the like) of a surrounding movable object, the configuration of a surrounding road, the state of the road surface, surrounding weather, temperature, humidity, brightness, and the like”), and vehicle information which additionally. (See ¶0129, "the vehicle information includes... control information of the vehicle... speed, acceleration, braking... the vehicle information includes...  tire air pressure, maintenance situation, a coefficient of friction between a tire and a road."  Emphasis added.) 
Sato further teaches determining, estimating or correction of at least one of:  a vehicle range, a vehicle maximum safe speed, or a vehicle braking distance.  (See Figs. 3, 11 - 12, and ¶0115, ¶0117, ¶0126, ¶029, ¶0148, and ¶0169.   In particular, see ¶0117, "The situation around the vehicle 10A to be recognized includes, for example, the type and position of a surrounding still object, the type, position, and movement (e.g., speed, acceleration, movement direction, and the like) of a surrounding movable object, the configuration of a surrounding road, the state of the road surface, 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the road surface condition and vehicle data acquisition system, as taught by Sato (see ¶0117, and ¶0129), thereby effectively calculating vehicle braking distance.  (See ¶0169)  Doing so facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

As to Claim 18, 
Modified Kawasaki substantially discloses the method of claim 16.

However, Kawasaki does not teach, or suggest, wherein: 
the analyzing comprises detecting road irregularities based on changes in tire pressure from an in-tire pressure sensor; and 
the estimating is based on the analyzing and further based on information relating the vehicle range, the vehicle maximum safe speed, or the vehicle braking distance to tire pressure.

Sato, on the other hand, teaches an in-tire pressure sensor (see ¶0129), and wherein the analyzing comprises detecting road irregularities based on changes in tire pressure from the in-tire pressure sensor where the vehicle control system can likewise detect changes in coefficient of friction, and the resultant deltas in fuel efficiency.  (See Figs. 1 – 4, and ¶0115 - ¶0129, “In Step S5, the situation recognition unit 202 acquires various pieces of data and signals…from each unit of the vehicle control system 100… In Step S6, the situation recognition unit 202 performs processing of recognizing the situation of the vehicle… for example,…the configuration of a surrounding road, the state of the road surface… furthermore,.. vehicle information is shared… The vehicle information includes…tire air pressure… a coefficient of friction between a tire and a road, fuel efficiency.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the tire pressure analytics system, as taught by Sato, in order to efficiently extend vehicle range.  Doing so facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

Claims 2, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0270373 to KAWASAKI et al. (herein after “Kawasaki") in view of Foreign Patent No. JP 2003/252191 A to HIROSHI et al. (herein after “Hiroshi"), in view of U.S. Patent Application Publication No. 2020/0357283 A1 to SATO et al. (herein after “Sato")and further in view of U.S. Patent Application Publication No. 2015/0251659 A1 to FISCHER et al. (herein after “Fischer").

As to Claim 2,
Modified Kawasaki substantially discloses the vehicular road type recognition system of claim 1. 
However, Kawasaki fails to teach, or suggest analyzing frequency and amplitude of the data relating to road condition to determine a type of road surface, 
wherein the determining the estimate is based on the determined type of road surface.

Fischer’s system for estimating a friction coefficient in a moving vehicle, where image data from a forward-looking vehicle camera is analyzed in the vehicle so as to allow conclusions with respect to the road surface, is then introduced to combine with Kawasaki.
Fischer further teaches analyzing frequency and amplitude of the data from the one or more sensors (see ¶0012 – ¶0013, “LIDAR or CV sensor”); and determining a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the road amplitude measuring system, as taught by Fischer, in order to classify / categorize if snow, asphalt, or ice make up the road surface.  (See ¶0012 – ¶0013.)

As to Claim 11,
Modified Kawasaki substantially discloses the computer-readable media of claim 10.
However, Kawasaki fails to teach, or suggest analyzing frequency and amplitude of the data relating to road condition to determine a type of road surface, 
wherein the determining the estimate is based on the determined type of road surface.

Fischer’s system for estimating a friction coefficient in a moving vehicle, where image data from a forward-looking vehicle camera is analyzed in the vehicle so as to allow conclusions with respect to the road surface, is then introduced to combine with Kawasaki.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the road amplitude measuring system, as taught by Fischer, in order to classify / categorize if snow, asphalt, or ice make up the road surface.  (See ¶0012 – ¶0013.)

As to Claim 17,
Modified Kawasaki substantially discloses the method of claim 16.

However, Kawasaki does not teach, or suggest a vehicular road recognition system in which information is shared from multiple vehicles regarding road types vehicle dynamics or sensor calibrations and 
wherein the analyzing comprises: 
analyzing frequency and amplitude of the data from the one or more sensors; and 
determining a type of road surface, based on the analyzing and the shared information from multiple vehicles, wherein 
the estimating is based on the determined type of road surface.

Sato, on the contrary, teaches a vehicle-to-vehicle data sharing and processing system, wherein data is shared between moving objects on the basis of at least one of a distance between moving objects.  The system comprises a situation recognition unit 202 that recognizes the vehicle surroundings including, but not limited to, road condition, environment, and surface.  (See Figs. 1 – 4.) 
He further teaches vehicle dynamics through an in-tire pressure sensor (see ¶0129), and wherein the analyzing comprises detecting road irregularities based on changes in tire pressure from the in-tire pressure sensor where the vehicle control system can likewise detect changes in coefficient of friction.  (See Figs. 1 – 4, and ¶0115 - ¶0131.  In particular, see Figs. 8 - 9, see 0127 – 0129, “data shared between the vehicles 10A and 10B… vehicle information regarding the vehicle 10B is shared. The vehicle information includes, for example, control information of the vehicle 10B. The control information includes,… Furthermore, the vehicle information includes, for example, the vehicle situation information regarding the vehicle 10B… includes… a coefficient of friction between a tire and a road, fuel efficiency.”  See ¶0131, "surrounding information regarding the surroundings of the vehicle 10B is shared. The surrounding information includes, for example, a road environment around the vehicle 10B. The road environment includes, for example, the shape, structure, and the like ( e.g., curvature, width, lane, intersection, branch, and surrounding structure) of a road. Furthermore, the road environment includes, for example, a traffic light, a traffic sign, and a road surface marking. Moreover, the road environment includes, for example, a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the vehicle-to-vehicle sensor data sharing system, as taught by Sato, in order to efficiently extend vehicle range.  Doing so facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

Fischer, conversely, teaches analyzing frequency and amplitude of the data from the one or more sensors (see ¶0012 – ¶0013, “LIDAR or CV sensor”); and determining a type of road surface, wherein the estimating is based on the determined type of road surface.  (See ¶0012 – ¶0013, “Signals of a LiDAR or CV sensor aimed at the road surface are analyzed and subsequently friction coefficients are assigned based on the amplitude of the measured road surface. It can be estimated, for example, if snow, asphalt, or ice make up the road surface.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kawaski’s vehicular road recognition system with the road amplitude measuring system, as taught by Fischer, in order to classify / categorize if snow, asphalt, or ice make up the road surface.  (See ¶0012 – ¶0013.)

Claim 4 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0270373 to KAWASAKI et al. (herein after “Kawasaki") in view of Foreign Patent No. JP 2003/252191 A to HIROSHI et al. (herein after “Hiroshi"), in view of U.S. Patent Application Publication No. 2020/0357283 A1 to SATO et al. (herein after “Sato"), and further in view of U.S. Patent Application Publication No. 2011/0264300 A1 to TUONONEN (herein after “Tuononen").

As to Claim 4,
Modified Kawasaki is considered to substantially disclose a vehicular road type recognition system of claim 1. 
However, Kawasaki does not teach or suggest wherein the one or more sensors comprises a microphone: and 
the analyzing comprises detecting tire and road interaction based on acoustic signal from the microphone.

Consequently, Tuononen is introduced to combine with Kawasaki to cure the gaps that Kawasaki has in disclosing the claimed invention.
Tuononen’s work presents a method for the estimation of maximum friction between a vehicular tire and a road surface via driving dynamics measurements and at least one sensor measuring the road surface, where the method consists of measuring road surface properties via a sensor, measuring the state of motion of a vehicle and a tire. 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kawaski’s vehicular road recognition system with the tire and road interaction analytics system, as taught by Tuononen, in order to increase road type characterization profiles.  

As to Claim 19,
Modified Kawasaki substantially discloses the method of claim 16.
However, Kawasaki does not teach or suggest wherein the analyzing comprises detecting tire and road interaction based a signal from a microphone or an accelerometer.

Tuononen teaches a microphone sensor (see Figs. 1 – 2, and Claim 6), and the analyzing comprises detecting tire and road interaction based on acoustic signal from the microphone.  (See Claim 6, "the measurement values used for classification of the road surface includes… tire Sound measured with microphone or the characteristics calculated thereof.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kawaski’s vehicular road recognition system .  

Claims 5 – 6, 9, 12, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0270373 to KAWASAKI et al. (herein after “Kawasaki") in view of Foreign Patent No. JP 2003/252191 A to HIROSHI et al. (herein after “Hiroshi"), in view of U.S. Patent Application Publication No. 2020/0357283 A1 to SATO et al. (herein after “Sato"), and further in view of U.S. Patent Application Publication No. 2010/0023223 A1 to HUANG et al. (herein after “Huang").

As to Claim 5,
Modified Kawasaki substantially discloses the vehicular road type recognition system of claim 1.
However, Kawasaki does not teach, or suggest the one or more sensors comprises an accelerometer; and 
the analyzing comprises detecting road texture or irregularities based on a signal from the accelerometer.

Therefore, Huang is introduced to combine with Kawasaki to cure the gaps that Kawasaki has in disclosing the claimed invention.
Huang’s work presents a vehicular road recognition system wherein it utilizes a traffic and road condition recognition processor (50) that receives the sensor signals 
Huang, on the other hand, teaches a vehicular road type recognition system relying upon the one or more sensors comprises an accelerometer (see Figs. 6 - 7, ¶0006, "road condition recognition processor… identify road type, such as rural or urban, road surface condition, such as moderate or rough."  See Figs. 1 - 4, and ¶0053, accelerometer is part of sensors in in-vehicle sensor suite 42 that transmits received data to road condition recognition processor); and the analyzing comprises detecting road texture or irregularities based on a signal from the accelerometer.  (See Figs. 1 - 4, 6 - 7, and ¶0053 - ¶0054, "in-vehicle sensor Suite 42.... include longitudinal accelerometer, lateral accelerometer... that processes sensor measurements... When the maneuver identification processor 46 identifies a particular type of maneuver of the vehicle 10, it will output a corresponding identification value to the data selection processor 48... The traffic/road condition recognition processor 50 uses the sensor signals to recognize traffic and road conditions... Roadway conditions include... conditions, specifically, roadway type, such as freeway/high way, city streets, winding roads, etc."  In particular see Fig. 6, rough road detection 310, and ¶0006, "road surface conditions, such as moderate or rough."  See ¶0082 - ¶0088 "traffic/road condition recognition processor 50… recognizes road conditions… of interest include roadway type, road surface conditions and ambient conditions… indexes can be provided to reflect… aspects of the road conditions, particularly… roadsurface,... the detection results to generate the roadsurface condition index road to reflect the condition of the roadsurface.… a roadsurfacecondition index road of zero represents a good surface that has surface condition index road of one represents a moderate-condition surface that has a medium coefficient of friction and is not rough, and a roadsurface condition index road of 2 represents a bad surface that has a low coefficient or is rough.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kawaski’s vehicular road recognition system with the roadsurface condition indexing system derived from accelerometer, as taught by Huang, in order to quantitatively and qualitatively define roads.  Doing so, facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

As to Claim 6,
Modified Kawasaki substantially discloses the vehicular road type recognition system of claim 1, wherein: the one or more sensors comprises a camera.  (See ¶0023, "The on-board camera 10 is a charge-coupled device (CCD) camera, a complementary metal-oxide-semiconductor (CMOS) image sensor, a near-infrared camera, or the like. As shown in FIG. 2(a) and FIG. 2(b), the on-board camera 10 is mounted in a vehicle 40 so as to image a traveling path (road) ahead of the vehicle 40.")

However, Kawasaki does not teach, or suggest the vehicular road type recognition system of claim 1, wherein: the analyzing comprises detecting types of road surface based on data from the camera.

Huang, conversely, teaches utilizing a camera as a sensor within the vehicular road type recognition system where analyzing comprises detecting types of road surface based on data from the camera.  (See Fig. 6, and ¶0068 – ¶0088.  In particular see Fig. 6, rough road detection 310, and ¶0006, "road surface conditions, such as moderate or rough."  See ¶0068, “"traffic/road condition recognition processor 50 detects traffic conditions... derived based on measurements from sensors, such as... camera and DGPS with inter-vehicle communication.”  See ¶0084 – ¶0088, the images from a forward-looking camera can be processed to determine the current speed limit based on traffic sign recognition, the number of lanes and the lane width… with vehicle-to-vehicle infrastructure communications… the vehicle will be able to receive those road characteristics and/or the roadway type in the communication packets from the infrastructure. With this information, the processor 302 categorizes the roadway type based on the road characteristics, or the vehicle may directly use the roadway type from the EDMAP 28 with the communications… indexes can be provided to reflect… aspects of the road conditions, particularly… roadsurface,... the detection results to generate the roadsurface condition index road to reflect the condition of the roadsurface.… a roadsurfacecondition index road of zero represents a good surface that has a high coefficient of friction and is not rough, a roadsurface condition index road of one represents a moderate-condition surface that has a medium coefficient of friction and is not rough, and a roadsurface condition index road of 2 represents a bad surface that has a low coefficient or is rough.”)
surface condition indexing system derived from the vehicular on-board camera, as taught by Huang, in order to quantitatively and qualitatively define roads.  Doing so, facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

As to Claim 9,
Modified Kawasaki substantially discloses the vehicular road type recognition system of claim 1. 
However, Kawasaki fails to teach, or suggest, wherein 
the determining is further based on altitude or accumulated data associated to Global Positioning System (GPS) information.

Huang, on the contrary, teaches a vehicular road type recognition method wherein the method further comprises: receiving Global Positioning System (GPS) information (); and determining altitude or road condition for a location of the vehicle, based on the GPS information (see Fig. 3, and ¶0059 - ¶0060, "a vehicle positioning processor 62 is included that receives the processed sensor measurement signals from the signal processor 44. In addition, the system 60 includes a global positioning system (GPS) or differential GPS 64, such as the GPS 24… The vehicle positioning processor 62 processes the GPS/DGPS information, as well as information from vehicle motion 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kawaski’s vehicular road recognition system with the GPS information systems, as taught by Huang, in order to derive absolute vehicle positions in earth inertial coordinates. Other information, such as vehicle heading angle and vehicle speed. (See ¶0060.)  Doing so, facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

As to Claim 12,
Modified Kawasaki substantially discloses the computer-readable media of claim 10.
However, Kawasaki does not teach, or suggest, wherein 
the receiving data from one or more sensors of the vehicle comprises receiving data from at least two sensors of differing types, from a set consisting of a camera. an in-tire pressure sensor. a microphone, and an accelerometer.

Huang, on the other hand, teaches a vehicular road type recognition system wherein the receiving data from one or more sensors of the vehicle comprises receiving data from at least two sensors of differing types, from a set consisting of a camera (see 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kawaski’s vehicular road recognition system with the roadsurface condition indexing system derived from the vehicular accelerometer and on-board camera, as taught by Huang, in order to quantitatively and qualitatively define roads.  Doing so, facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

As to Claim 15,
Modified Kawasaki substantially discloses the computer-readable media of claim 10.
However, Kawasaki fails to teach, or suggest, wherein 
the method further comprises: 
receiving Global Positioning System (GPS) information; and 
determining altitude or road condition for a location of the vehicle, based on the GPS information, wherein 
the determining the estimate is further based on the determined altitude or road condition.

Huang, on the contrary, teaches a vehicular road type recognition method wherein the method further comprises: receiving Global Positioning System (GPS) information (see Fig. 3, and ¶0059, "a vehicle positioning processor 62 is included that receives the processed sensor measurement signals from the signal processor 44. In addition, the system 60 includes a global positioning system (GPS) or differential GPS 64, such as the GPS 24”); and determining altitude or road condition for a location of the vehicle, based on the GPS information (see ¶0060, "The vehicle positioning processor 62 processes the GPS/DGPS information, as well as information from vehicle motion sensors, to derive absolute vehicle positions in earth inertial coordinates… vehicle positioning processor 62 further determines vehicle location with regard to the EDMAP 66 and retrieves relevant local road/traffic information, such as road curvature, speed limit, number of lanes, etc. Various techniques for GPS/DGPS based positioning"), wherein the determining the estimate is further based on the determined altitude or road condition.  (See ¶0060, "by using this information, the traffic/road condition recognition processor 50 has a stronger capability of more accurately recognizing traffic and road conditions.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kawaski’s vehicular road recognition system 

As to Claim 20,
Modified Kawasaki substantially discloses the method of claim 16.
However, Kawasaki does not teach, or suggest wherein the vehicular road type recognition system of claim 1, wherein: the analyzing comprises detecting types or conditions of road surface based on data from a vehicle-mounted camera.

Huang, on the other hand, teaches utilizing a camera as a sensor within the vehicular road type recognition system where analyzing comprises detecting types of road surface based on data from the camera.  (See Fig. 6, and ¶0068 – ¶0088.  In particular see Fig. 6, rough road detection 310, and ¶0006, "road surface conditions, such as moderate or rough."  See ¶0068, “"traffic/road condition recognition processor 50 detects traffic conditions... derived based on measurements from sensors, such as... camera and DGPS with inter-vehicle communication.”  See ¶0084 – ¶0088, the images from a forward-looking camera can be processed to determine the current speed limit based on traffic sign recognition, the number of lanes and the lane width… with vehicle-to-vehicle infrastructure communications… the vehicle will be able to receive those road characteristics and/or the roadway type in the communication packets from the surface,... the detection results to generate the roadsurface condition index road to reflect the condition of the roadsurface.… a roadsurfacecondition index road of zero represents a good surface that has a high coefficient of friction and is not rough, a roadsurface condition index road of one represents a moderate-condition surface that has a medium coefficient of friction and is not rough, and a roadsurface condition index road of 2 represents a bad surface that has a low coefficient or is rough.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kawaski’s vehicular road recognition system with the roadsurface condition indexing system derived from the vehicular on-board camera, as taught by Huang, in order to quantitatively and qualitatively define roads.  Doing so, facilitates vehicle control systems and / or operators with more comprehensive and robust data to safely traverse a plurality of road types in a plurality of environments, and road surface conditions.

Allowable Subject Matter
Claims 7 - 8, and 13 - 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 103 set forth herein above.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661